Citation Nr: 0124705	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has submitted new and material evidence 
to reopen a claim for service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service in the 
Philippines from November 1944 to January 1946, and as a 
member of the Philippine Commonwealth Army from January 1946 
to February 1946.  The appellant is the veteran's widow.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In July 1999, the appellant 
testified before a hearing officer at the VARO in Manila.  
Subsequently, the appellant testified before the undersigned 
during a travel board hearing in June 2001.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2. The veteran served in the Philippines during World War II.  

3. The veteran died in October 1979.  The Certificate of 
Death, listed the immediate cause of death as lobar 
pneumonia, acute, as due to pulmonary tuberculosis.  

4. At the time of his death, the veteran was service 
connected for residuals of a shrapnel wound to the right 
scapular region, rated as 10 percent disabling.  He was 60 
years of age.  

5. In an unappealed rating decision in December 1996, the RO 
denied reopening of the appellant's claim for service 
connection for the cause of the veteran's death. 

6. A statement from A.V. Reyes, M.D., dated in October 1998, 
in which he links the veteran's tuberculosis to service, 
has been introduced into the record since the December 
1996 decision.  

7. The preponderance of the evidence is against the 
appellant's claim that a service-related disorder caused 
or contributed substantially or materially to the cause of 
the veteran's death.  


CONCLUSIONS OF LAW

1. Evidence submitted since the previous final decision is 
new and material, and the appellant's claim of entitlement 
to service connection for cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  

2. Service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the appellant's claim to reopen, which was 
received long before that date.

I.  Factual Basis

The veteran died in October 1979.  The Certificate of Death, 
listed the immediate cause of death as lobar pneumonia, 
acute, as due to pulmonary tuberculosis.  At the time of his 
death, the veteran was service connected for residuals of a 
shrapnel wound to the right scapular region, which was rated 
as 10 percent disabling.  He was 60 years of age.  

A review of the veteran's service medical records does not 
reflect a diagnosis or treatment for pulmonary tuberculosis.  
A separation medical examination, dated in January 1946, 
reflects the veteran's lungs as normal.  A chest X-ray was 
reported negative.  

On VA examination in September 1956, the veteran was noted to 
have a residual scar from a shrapnel wound to the right 
scapular region, which had involved the trapezius muscle.  A 
chest X-ray was normal.  

In a May 1962 report from Dr. Reyes, the veteran was noted to 
be suffering from body weakness and loss of appetite.  Heart 
and lungs were reported to be apparently normal.  In May 
1965, Dr. Reyes noted that the veteran was suspected of 
suffering from pulmonary tuberculosis of the right lung.  

In August 1965, the veteran was medically examined for VA 
purposes.  A radiographic study of the veteran's right 
shoulder girdle revealed, among other things, nodular 
densities of the right upper lobe of the lung.  In a 
September 1965 note from Dr. Reyes, the veteran was reported 
to suffer from minimal pulmonary tuberculosis.  

In an October 1965 rating decision, the veteran was denied 
service connection for pulmonary tuberculosis.  Subsequently, 
in October 1979, as noted above, the veteran passed away.  

In September 1987, the RO received a statement from Dr. 
Reyes, in which he noted that the veteran had been under his 
care for lobar pneumonia from October 12, 1979, to October 
[redacted], 1979.  Dr. Reyes further noted that the veteran had 
suffered from malnutrition, and that together with the 
residual shrapnel wound and tuberculosis, these conditions 
had contributed to his death.  Included with Dr. Reyes 
statement were medical records associated with the October 
1979 treatment.  

By rating action of February 1988, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  That determination was not 
appealed.  In December 1996, the RO declined to reopen the 
claim in the absence of new and material evidence.  

Thereafter, in October 1998, the RO received an additional 
statement from Dr. Reyes, in which it was reported that the 
veteran's shrapnel wound had aggravated his physical 
condition.  Additionally, Dr. Reyes reported that because of 
the nature of the veteran's tuberculosis, in that it was 
chronic, the disease had been present in the veteran's lungs 
during his active service.  

Also in October 1998, the RO received a medical certificate 
from Region I Medical Center, dated in September 1998.  The 
certificate noted that the veteran had undergone an open 
reduction of his left femur in 1978.  

In July 1999, the appellant testified before a hearing 
officer at the VARO in Manila.  In particular, the appellant 
reported that she was suffering from financial hardship.  
Furthermore, the appellant submitted a radiographic report 
from Pangasinan Provincial Hospital, dated in August 1958.  
The report noted a finding of minimal tuberculosis of the 
right lung, with increased fibrosis in the hilum.  

In June 2001, the appellant and her daughter testified before 
the undersigned during a travel board hearing.  The appellant 
reported that the veteran had been healthy prior to service, 
but that his health had deteriorated while in service, and 
subsequently thereafter.  She stated that when the veteran 
returned home following service, he only complained of his 
shrapnel wound, and she could not remember when he first 
began to complain of problems with his lungs.  The appellant 
later testified that she believed the veteran had first 
sought medical care for his lungs within one year following 
service.  The veteran's daughter testified that as a child 
(the daughter reported having been born in August 1970), she 
remembered the veteran spitting up blood.  


II.  Analysis

a.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 
Vet.App. 273, at 284 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  See also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

The evidence added to the record since the December 1996 
decision includes an opinion from Dr. Reyes, a 1958 
radiographic report from Pangasinan Provincial Hospital, a 
medical certificate from Region I Medical Center, as well as 
the appellant's hearing testimony.  

Following a review of the evidence, the Board finds the 
appellant has submitted new and material evidence sufficient 
to reopen her claim.  Particularly, in the statement from Dr. 
Reyes, pulmonary tuberculosis, noted on the certificate of 
death as the cause of the veteran's fatal pneumonia, is 
linked directly to service.  Accordingly, the Board concludes 
that the appellant has submitted new and material evidence 
sufficient to reopen her claim for service connection for the 
cause of the veteran's death.  This, of course, does not 
inevitably mean that the claim will be granted, only that the 
Board must now conduct a new adjudication and determine 
whether service connection should be granted based on all of 
the evidence of record, both new and old.  See 38 C.F.R. 
§ 3.156 (a).  

b.  Service Connection

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000). 

Service connection may be allowed on a presumptive basis for 
tuberculosis, if the disability becomes manifest to a 
compensable degree within three years after the veteran's 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2000).  

In reviewing the evidence of record, the Board is cognizant 
that the veteran's service medical records do not reflect a 
diagnosis or treatment for tuberculosis.  The disease is 
documented as having been first diagnosed in 1958, 12 years 
following the veteran's active service, and the only evidence 
linking it to service is the statement from Dr. Reyes.  
Additionally, the shrapnel wound in the right scapular region 
was noted as a muscle injury and was not reported as having 
penetrated the lung pleura.  In this respect, Dr. Reyes' 
opinion, regarding the veteran's tuberculosis having been 
incurred in service and that his residual shrapnel wound 
aggravated his tuberculosis, does not reflect that a review 
was undertaken of the veteran's service medical records or 
other relevant documents, which might have assisted him in 
forming an opinion.  

The Board does not doubt the integrity of Dr. Reyes; rather, 
the issue here is the basis upon which Dr. Reyes' statement 
was made.  Dr. Reyes' statement, upon close analysis, merely 
makes a general proposition, namely, that the veteran's 
tuberculosis was a chronic condition which began in service, 
and that the veteran's shrapnel wound aggravated his physical 
condition.  The Board can find no clinical data or other 
rationale to support these opinions, especially in light of 
the fact that the veteran was not diagnosed with pulmonary 
tuberculosis until 1958.  Furthermore, there is not anything 
otherwise in the record that would give the opinion 
substance.  Therefore, the opinion sits by itself 
unsupportive and unexplained, and is found to be purely 
speculative.  See Bloom v. West, 12 Vet. App. 185 (1999).  

Furthermore, the Board has considered the theory of benefit 
of the doubt/ reasonable doubt, but does not find an 
approximate balance of positive and negative evidence to 
warrant granting the appellant's claim.  As noted above, the 
appellant has not submitted competent medical evidence 
relating residuals of a shrapnel wound of the right scapula 
region to the veteran's death or that the veteran's 
tuberculosis was incurred during service.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Furthermore, the Board is cognizant that, under the VCAA, the 
assistance provided by the Secretary under the duty to assist 
shall include obtaining a medical opinion when such an 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  The Secretary 
shall treat an opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant): 

a.  contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and

b.  indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but



c.  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001).

In this instance, and applying the above statutory language 
to this death claim, the Board notes that nothing in the 
evidence of record, aside from Dr. Reyes' unsupportive 
opinion, leads the Board to believe that the veteran's 
tuberculosis may, in some way, be associated with his active 
service, or that his residuals of a shrapnel wound of the 
right scapular region caused or contributed substantially to 
his death.

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his service-
connected disability, or that the tuberculosis from which he 
suffered was related to service.  The appellant, however, has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the veteran's 
tuberculosis and service, and/or a causal relationship 
between the veteran's service-connected residuals of a 
shrapnel wound to the right scapular region, and his 
subsequent death.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, supra; Espiritu v. Derwinski, supra; 2 Vet.App. 492 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, there is a lack of competent 
medical evidence to warrant a favorable decision.  





ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

